Exhibit 10.1

 

MEMORANDUM OF AGREEMENT

 

 

 

BY AND BETWEEN:

DAVIDsTEA (USA) INC.

 

 

 

(the "Employer")

 

 

AND:

CHRISTINE BULLEN

 

 

 

(the "Executive")

 

WHEREAS the Employer and the Executive entered into an Employment Agreement
effective on May 24, 2016 (the "Employment Agreement");

 

WHEREAS the Employer and the Executive entered into a Memorandum of Agreement
effective on January 31, 2017 (the “1st Memorandum of Agreement”) to temporary
change in the Executive’s role and compensation under the Employment Agreement;

 

WHEREAS the Employer and the Executive have agreed to change in the Executive’s
role and compensation in accordance with the terms and conditions of the present
Memorandum of Agreement (the "2nd Memorandum of Agreement");

 

NOW, THEREFORE for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

1.1        Section 2.2 of the Employment Agreement is replaced in its entirety
with the following:

 

“Title and Position 

 

a)   Effective April 12, 2017, the Executive was appointed as Chief Operating
Officer of DAVIDsTEA Inc. (“DTI”) and President of DAVIDsTEA (USA) Inc. and
ceased to act as Managing Director USA and Interim President and CEO of DTI. 

 

b)   Considering the appointment of the new President and CEO and the new title
and position of the Executive, the Executive ceased to be a member of the Board
of Directors of the Employer DTI, she ceased to have the powers and authority
and to perform the duties and functions typically performed by the President and
CEO of a publicly listed company;

 

c)   As Chief Operating Officer and President of DAVIDsTEA (USA) Inc., the
Executive now reports to and is subject to the direction of the President & CEO
of DTI.

 

d)   As Chief Operating Officer, the Executive’s main objectives will be to lead
and oversee the DTI’s ongoing operations and procedures in accordance with the
strategic plan and budget.   As a key member of the Executive Leadership Team,
reporting to the President & CEO of DTI, this role will be DTI’s
second‑in‑command and responsible for the efficiency of the business.  The role
requires a passionate leader who brings a strong background in retail and
wholesale. The Executive will







--------------------------------------------------------------------------------

 



be the implementer who works collaboratively with the President & CEO to create
an evolving organizational structure, and will create a leadership team that
will support the core strategies of developing people, process and strong,
executable financial goals.

 

e)   The primary responsibilities of the Executive as Chief Operating Officer
will be as follows:

 

·



Oversee the day-to-day operations towards the achievement of established goals
while enhancing profitability;

·



Collaboratively manage with other executive level positions the  activities to
ensure maximum profits commensurate with the best interest of members and
employees;

·



Responsible for the clear communication of goals, objectives, organization
direction, policies, procedures, rules and regulations to employees within area
of responsibility;

·



Collaborate with the President & CEO to execute all new retail programs and
goals to ensure smooth roll out, which entails directing all departments to
ensure the President & CEO’s goals are achieved;

·



Keep the President & CEO informed in a timely and candid manner of the conduct
of the day-to-day operations towards the achievement of its established goals
and of all material deviations from the goals or objectives and policies
established in collaboration with the Board;

·



Organize and ensure all departments are held accountable to meet goals &
deadlines;

·



Direct Retail Operations Directors for Canada & USA and responsible of Retail
Operations policy guides & training;

·



Oversee and manage all in-store signage and visual merchandising and ensure that
they adhere to the approved vision;

·



Oversee all new store developments and ensure that they meet the expectations
and deadlines;

·



Oversee all sales; 

·



Assess and manage the principal risks of the  business within operations
(proposals, projects and staffing); and

·



Assist the President & CEO in establishing an appropriate organization
structure;

·



Foster a culture that promotes customer focus and service and encourages
performance & individual integrity.

 

f)   The primary responsibilities of the Executive as President of DAVIDsTEA
(USA) Inc. will be as follows:

 

·



Responsible for the P & L of all business channels (retail stores, web/e-comm,
HRI, etc.) in the territory of the USA; and

 

·



Perform the duties and functions typically performed by the head of a country
business unit / division.





-  2 -

--------------------------------------------------------------------------------

 



ARTICLE II

 

2.1        In Section 2.4 of the Employment Agreement, fifth line, the following
terms “with regular periodic travel to our Store Support Centre in Montreal,
Canada” are replaced by “and Canada, including regular travel to our Store
Support Center in Montreal, Canada”.

 

ARTICLE III

 

3.1        Section 2.5 of the Employment Agreement is replaced in its entirety
with the following:

 

“Work Permit

 

A work permit will likely be required for the Executive to enter the territory
of Canada for the purposes of discharging her duties for the purposes of this
Agreement. Such work permit shall be obtained by the Executive, with the
Employer's and DTI's support, and at the expense of the Employer. The Executive
has no reason to believe that she will be denied a work permit to enter the
territory of Canada and understands that she must obtain and hold a valid work
permit at all times during this Agreement.”

 

ARTICLE IV

 

4.1        Sections 3.1 and 3.2 of the Employment Agreement are replaced in
their entirety with the following:

 

”3.1 Base Salary

 

The annual base salary of the Executive shall be USD$340,000 (the "Base
Salary"), payable in accordance with the Employer’s normal payroll practices,
less applicable deductions.

 

3.2 Performance Bonus

 

(a)        For each fiscal year of DTI, the Executive shall be eligible to
receive an annual cash performance bonus with a target amount representing 40%
of the Executive's Base Salary (the "Target Bonus"). Subject to paragraph (b)
below, the Target Bonus shall be payable to the Executive in the event that the
HRCC determines that the Executive has achieved performance objectives
established by the HRCC in respect of the applicable fiscal year. The
Executive's annual cash performance bonus may exceed the Target Bonus and be up
to 100% of the Executive's Base Salary in the event that the HRCC determines, in
its sole discretion, that the Executive has significantly exceeded the
performance objectives determined by the HRCC for the applicable fiscal year.





-  3 -

--------------------------------------------------------------------------------

 



 

(b)        The Executive hereby agrees that the bonus referred to in Section 2.2
(a) shall be payable provided the Executive remains Actively Employed for the
fiscal year to which the bonus relates.”

 

ARTICLE V

GENERAL PROVISIONS

 

5.1        Entire Agreement

 

This Agreement, together with the Employment Agreement constitute the entire
agreement between the parties with respect to the matter herein and supersede
all prior agreements relating to the subject matter hereof. For greater clarity,
the parties hereby agree that, except as provided herein, all other terms and
conditions of the Executive's employment pursuant to the Employment Agreement
shall remain unchanged. The execution of this Agreement has not been induced by,
nor do any of the parties rely upon or regard as material, any representations,
promises, agreements or statements whatsoever not incorporated herein and made a
part hereof. This Agreement shall not be amended, altered or qualified except by
a memorandum in writing signed by the parties.

 

5.2        Taxes

 

The Executive acknowledges and agrees that all payments, perquisites or benefits
under this Agreement shall be subject to withholding of such amounts, if any,
relating to tax or other payroll deductions as the Employer may reasonably
determine that it should withhold pursuant to any applicable law or legislation.
Nothing in this Agreement shall be construed to obligate the Employer to
compensate the Executive for adverse tax consequences associated with her
compensation,  as the case may be.

 

5.3        Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original but all of which together shall constitute one and the same
instrument.

 

5.4        Governing Law

 

This Agreement shall be construed and interpreted in accordance with the laws of
the Commonwealth of Massachusetts. Any dispute concerning the terms of this
Agreement and/or the employment relationship between the Employer and the
Executive, including the termination of that relationship, shall be finally
resolved by arbitration, with arbitrator selection and arbitration procedures
governed by the rules of the American Arbitration Association then in effect.
Such arbitration shall be the exclusive means of resolving any disputes between
the parties, and the Executive expressly waives her right to a trial by jury.
The decision of the arbitrator shall be final and binding upon the parties,
subject to normal judicial review of arbitrator decisions as provided by law.
The cost of any arbitration shall be divided equally between the Executive and
the Corporation.





-  4 -

--------------------------------------------------------------------------------

 



5.5        Effective Date

 

Notwithstanding the execution date of this Agreement, the terms and conditions
of this Agreement are effective retroactively to April 12, 2017.

 

 

(signatures follow on the next page)





-  5 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF,  the parties have duly executed this Agreement on May 29,
2017.

 

 

 

 

 

SIGNED, SEALED AND DELIVERED

)

 

 

 

 

In the presence of:

)

 

 

 

 

 

)

 

 

 

 

 

)

 

 

 

 

(s) Nathalie Rolland

)

(s) Christine Bullen

 

 

 

Witness

)

Christine Bullen

 

 

 

 

 

 

 

 

 

 

 

DAVIDsTEA (USA) Inc.

 

 

 

 

 

By: (s) Joel Silver

 

 

 

 

 

Name: Joel Silver

 

 

 

 

 

Title: President & CEO

 

 

 

 

 

 

 

 

 

 

 

By: (s) Maurice Tousson

 

 

 

 

 

Name: Maurice Tousson

 

 

 

 

 

Title: Chair, Board of Directors

 

-  6 -

--------------------------------------------------------------------------------